Citation Nr: 0109439	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	American GI Forum, National


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a November 1998 statement, the veteran appears to raise 
the issue of entitlement to an effective date earlier than 
May 28, 1997 for the grant of service connection for 
psychosis.  In addition, in a January 2001 statement to the 
Board from the veteran's representative, the issue of an 
earlier effective date for the grant of service connection 
for a psychosis was again raised.  The representative also 
argued that increased evaluations were warranted for the 
veteran's service-connected tinnitus and his service-
connected psychosis.  These matters are referred to the RO 
for consideration.  

This decision concerns the issue of entitlement to service 
connection for PTSD.  The Board notes that during the course 
of this appeal, the veteran was granted service connection 
for a psychosis by an August 1998 rating decision.  
Subsequent to that August 1998 decision, the veteran has 
submitted arguments to support his claim for service 
connection for PTSD.  Thus the Board will address that issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A diagnosis of PTSD is not shown by the evidence of 
record.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary for service connection for 
PTSD.  The veteran's service medical records have been 
obtained and appear complete as to this issue.  VA outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  The veteran has not 
identified any outstanding medical records.  

In light of the above, a remand for additional development is 
not necessary.  Because the Board finds that no additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).


Factual Background

The veteran's DD 214 reveals that he had over twenty-one 
months of foreign and/sea service and that he served in 
Vietnam.  It is noted that he is the recipient of the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the Vietnam Service Medal.  His military specialty was 
unit support specialist.  

The service medical records are negative for complaint, 
history or finding of PTSD.  The records do reflect a 
diagnosis of chronic anxiety in April 1969.  The records also 
show that later that month the veteran was referred for 
psychiatric evaluation following a shooting incident where he 
fired his weapon in the Enlisted Mens Club.  The diagnosis 
was passive-aggressive personality with impulsive acting out.  
There was no evidence of mental or emotional illness.  
Psychiatric evaluation was normal on separation examination 
in September 1970.  

A VA hospital summary shows that the veteran was admitted in 
March 1971 for complaints of depressive episodes for the past 
3-4 months.  On evaluation, he was orientated and had fair 
memory.  His affect was shallow and he had flight of ideas 
and delusions.  Reality testing and judgment were poor.  The 
diagnosis was schizophrenia, paranoid type.  

VA psychiatric examination in March 1971 resulted in 
diagnoses of schizoid personality, passive aggressive 
personality not found and anxiety neurosis not found.  

A VA hospital summary shows that the veteran was admitted for 
a second psychiatric hospitalization in July 1973.  At the 
time of admission, he was reality oriented, anxious, 
apprehensive voicing dysphoric complaints of tightness in 
head, insomnia and one week ago experiencing auditory 
hallucinations after taking drugs and drinking with co-
existent antisocial behavior.  The diagnoses were drug 
dependence and inadequate personality.  

Outpatient treatment records from Dr. W. H. dated from 1990 
to 1997 are negative for treatment for or diagnosis of a 
psychiatric disorder. 

On VA PTSD examination in September 1997, the veteran 
complained of depressive episodes and sleep disturbances.  
Objectively, the veteran was neatly dressed, well-groomed, 
cooperative, and well-oriented as to all spheres.  He spoke 
clearly and his answers were coherent and relevant.  His 
affect was with full range and his mood was one of 
depression.  He denied hallucinations, delusions or suicidal 
thoughts.  His memory for recent and remote events was good.  
The diagnoses were depressive disorder and alcohol abuse.  

The veteran was afforded another VA psychiatric in April 
1998.  The examiner noted that the veteran's medical records 
were reviewed prior to preparing the report.  The veteran 
indicated that his most recent psychiatric episode was 
December 1997 when he felt anxious at work and had some mild 
symptoms of feeling the floor moving and waving.  He denied 
any psychiatric symptoms at the present time.  He did speak, 
however, of experiencing anxiety and some sleep disturbances.  
He said he had occasional flashbacks "from Vietnam," 
especially when he got sick, but otherwise there was no 
regular re-experiencing of his traumatic experience of 
Vietnam.  Objective evaluation result in a diagnosis of 
psychosis, not otherwise specified.  

In an August 1998 rating decision, the RO granted service 
connection for psychosis, evaluated as noncompensably 
disabling from October 7, 1970 and 10 percent disabling from 
May 28, 1997. 


Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, the 
veteran can be granted service connection for any psychosis 
that is shown to have manifested itself to a degree of 10 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a). 

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, as the veteran's service 
connection claim was filed in June 1997, it must be evaluated 
under the new requirements only. 

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304.  The Board notes that under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

In the instant case, the record does not demonstrate that the 
veteran currently suffers from PTSD, the disability for which 
service connection is claimed, and the record does not 
include a diagnosis of PTSD in conformity with DSM-IV.  In 
this regard, the Board notes that an April 1998 VA examiner 
failed to diagnosis PTSD following comprehensive and 
exhaustive evaluation of the veteran and a review of his 
medical history.  VA examiners in March 1971 and September 
1997 also failed to diagnosis PTSD after clinical evaluation.  
In light of the foregoing, the Board must find that the 
instant claim for service connection for PTSD does not meet 
the requirements set forth in 38 C.F.R. § 3.304(f).  
Accordingly, the veteran's claim is denied.

The Board has carefully considered the contentions of the 
veteran and notes that as he does not have any professional 
medical expertise, his statements as to his symptoms and 
their cause must be confirmed by medical evidence and are 
not, by themselves, of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claims for service connection, the 
benefit-of-the-doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



ORDER

Entitlement to service connection for PTSD is denied.  



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

